 

HALLMARK FINANCIAL SERVICES, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

To:    

 

Hallmark Financial Services, Inc. (the “Company”) grants to you (the
“Participant”) restricted stock units (“Units”), as follows:

 

Date of Grant:               Units Granted:               Vesting Date:        
      Performance Criteria:   As set forth in Exhibit A and Exhibit B hereto

 

The attached Terms and Conditions comprise an integral part of this Restricted
Stock Unit Award Agreement (this “Agreement”), and the Units granted hereby are
subject to such Terms and Conditions. The Units are granted pursuant to and
subject to all of the terms and conditions of the Hallmark Financial Services,
Inc. 2005 Long Term Incentive Plan, as now or hereafter amended (the “2005
LTIP”). The Compensation Committee of the Company’s Board of Directors (the
“Committee”) will administer this Agreement and any decision of the Committee
will be final and conclusive. Terms not defined herein have the meanings
provided in the 2005 LTIP.

 

By your signature below, you agree to be bound by the provisions of this
Agreement and the 2005 LTIP.

 

  HALLMARK FINANCIAL SERVICES, INC.         By:       Mark E. Schwarz, Executive
Chairman         PARTICIPANT:            

 

Page 1

 

 

TERMS AND CONDITIONS

 

The following Terms and Conditions comprise an integral part of the Restricted
Stock Unit Award Agreement to which these Terms and Conditions are attached.

 

RECITALS

 

A.           Participant is regularly employed by the Company (as used herein,
including one of its subsidiaries) in a capacity that has been determined by the
Committee to comply with the requirements for eligibility to participate in the
2005 LTIP, and the Company desires that Participant remain in the employment of
the Company and contribute to the growth and success of the Company.

 

B.           The Committee has determined to grant to Participant restricted
stock units in order to encourage Participant to remain in the employment of the
Company and to contribute to the growth and success of the Company by affording
Participant an opportunity to obtain an increased proprietary interest in the
Company so as to assure a closer identification between Participant’s interests
and the interest of the Company.

 

1.Grant of Restricted Stock Units.

 

Subject to the terms and conditions of the 2005 LTIP, the Company has granted to
Participant the number of Units indicated in this Agreement. Each Unit so
granted represents the right to receive one share (or multiple thereof in
accordance with Exhibit A and Exhibit B hereto) of the common stock, $0.03 par
value per share, of the Company (the “Common Stock”), subject to satisfaction of
the vesting schedule, performance criteria and other conditions set forth
herein.

 

2.Vesting.

 

The Units will become fully vested and nonforfeitable if (i) Participant remains
continuously employed by the Company through the Vesting Date indicated in this
Agreement, or vesting is accelerated as provided herein, and (b) at least the
minimum performance criteria set forth in Exhibit A and Exhibit B hereto have
been satisfied. Of the number of Units granted to Participant, 50% will be
subject to the performance criteria set forth in Exhibit A and 50% will be
subject to the performance criteria set forth in Exhibit B.

 

3.Performance Criteria.

 

The number of shares issuable with respect to each Unit shall be determined
based on the performance criteria set forth in Exhibit A and Exhibit B hereto.

 

4.Delivery of Shares.

 

The Company will deliver to Participant the number of shares of its Common Stock
issuable pursuant to this Agreement promptly (and, in any event within 90 days)
following the Vesting Date. If necessary or appropriate to ensure orderly
administration of the Company’s payroll and tax reporting obligations, the
Company may accelerate vesting and delivery of shares up to of 30 days before
the Vesting Date.

 

Page 2

 

 

5.Forfeiture of Units.

 

All unvested Units will be forfeited in the event the Participant ceases to be
an employee of the Company before the Vesting Date for any reason other than (i)
the employee's retirement from employment at or after Retirement Age (as defined
in Section 14 of the 2005 LTIP), (ii) the employee's death or total and
permanent disability (as defined in Section 15 of the 2005 LTIP), or (iii) the
Committee otherwise determines, in its sole discretion, that such Units should
not be forfeited. If Participant ceases to be an employee of the Company before
the Vesting Date under any of the circumstances set forth in clauses (i)-(iii)
of the preceding sentence, then the number of Units indicated in this Agreement
will be vested on a pro rata basis based on the number of full months from the
Award Date until the Vesting Date which have elapsed as of the date of
termination. In such event, the Company will deliver shares of its Common Stock
to the Participant promptly following the otherwise applicable Vesting Date,
subject to Section 13 below.

 

6.Change in Control.

 

Upon the occurrence of a Change in Control (as defined in Section 22 of the 2005
LTIP), all Units shall immediately become fully vested. In such event, the
Company will deliver shares of its Common Stock to the Participant promptly
following the otherwise applicable Vesting Date, subject to Section 13 below.

 

7.Delay for Specified Employees.

 

With respect to a Participant who ceases to be an employee of the Company before
the Vesting Date under any of the circumstances set forth in clauses (i)-(iii)
of the first sentence of Section 5 above, if such Participant is a “specified
employee” (as defined in Section 409A(a)(2)(B)(i) of the Code and the generally
applicable Internal Revenue Service guidance thereunder) on the date of
separation, then, notwithstanding anything in Section 5 to the contrary, no
shares will be delivered for Units until at least the date that is six months
after the date of separation (or until the date of death, if earlier).

 

8.Nontransferability of Units.

 

The Units granted under this Agreement shall be transferable only to the extent
permitted under the 2005 LTIP. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Units contrary to the provisions of
the 2005 LTIP, or the levy of any execution, attachment or similar process upon
the Units , shall be null and void and without effect.

 

Page 3

 

 

9.Compliance with Securities and Other Laws.

 

The Company shall not be required to deliver any shares of its Common Stock in
respect of Units if the delivery thereof would constitute a violation by either
Participant or the Company of any provision of any law or regulation of any
governmental authority or any national securities exchange or market system. As
a condition of any delivery of shares of its Common Stock, the Company may place
legends on certificates representing such shares, issue stop transfer orders and
require such agreements or undertakings from Participant as the Company may deem
necessary or advisable to assure compliance with any such laws or regulations
including, if the Company or its counsel deems it appropriate, representations
from Participant that (s)he is acquiring the shares solely for investment and
not with a view to distribution and that no distribution of such shares acquired
by Participant will be made unless registered pursuant to applicable federal and
state securities laws or, in the opinion of counsel of the Company, such
registration is unnecessary.

 

10.No Rights of a Stockholder or of Continued Employment.

 

Participant shall not have any of the rights of a stockholder of the Company
with respect to Units except to the extent that one or more certificates for
shares of the Common Stock shall have been delivered to Participant, or
Participant has been determined to be a stockholder of record by the Company’s
transfer agent, upon satisfaction of the vesting schedule, performance criteria
and other conditions set forth herein. Further, nothing herein shall confer upon
Participant any right to remain in the employ of the Company.

 

11.Interpretation of this Agreement.

 

The administration of the 2005 LTIP has been vested in the Committee, and all
questions of interpretation of this Agreement shall be subject to determination
by the Committee, which determination shall be final and binding on Participant.

 

12.Units Subject to 2005 LTIP.

 

The Units are granted subject to the terms and provisions of the 2005 LTIP, as
such plan is now and may be hereafter subsequently amended, which 2005 LTIP is
incorporated herein by reference. In case of any conflict between the provisions
hereof and the 2005 LTIP, the terms and provisions of the 2005 LTIP shall be
controlling.

 

13.Code Section 409A.

 

This Agreement is intended to comply with the applicable requirements of
Sections 409A(a)(2) through (4) of the Code, and will be interpreted to the
extent context reasonably permits in accordance with this intent. The parties
agree to modify this Agreement or the timing (but not the amount) of any
delivery of shares to the extent necessary to comply with Section 409A of the
Code and avoid application of any taxes, penalties, or interest thereunder.
However, in the event that any amounts payable under this Agreement are subject
to any taxes, penalties or interest under Section 409A of the Code or otherwise,
the Participant will be solely liable for the payment thereof.

 

Page 4

 

 

EXHIBIT A

 

PERFORMANCE CRITERIA

 

Page 5

